In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 12-802V
                                      Filed: October 28, 2015

* * * * * * * * * * * * * * * *                           UNPUBLISHED
STEPHANIE PALMER,                            *
                                             *            Special Master Hamilton-Fieldman
              Petitioner,                    *
                                             *            Joint Stipulation on Damages;
v.                                           *            Influenza (“Flu”) Vaccine;
                                             *            Guillain-Barré Syndrome (“GBS”).
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
* * * * * * * * * * * * * * * *
John A. Bush, Comstock & Bush, Boise, ID, for Petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION1

        On November 20, 2012, Stephanie Palmer (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that an influenza (“flu”) vaccination3 administered on November 23, 2009
caused her to develop Guillain-Barré Syndrome (“GBS”). Petition (“Pet.”) at 1-9.

       On October 27, 2015, the parties filed a stipulation in which they state that a decision
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
 Petitioner received two vaccinations on the same date. Stipulation, ECF No. 46, at 1. The
vaccine at issue here is the Fluarix vaccination, which is alleged in the Petition. Petition at 1.

                                                  1
should be entered awarding compensation. Stipulation, ECF No. 46. Respondent denies that the
flu vaccine caused Petitioner’s condition or any other injury. However, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that Petitioner shall receive the following compensation:

    A. A lump sum of $886,808.49, which amount represents compensation for first year
       life care expenses ($70,749.20), lost earnings ($557,940.39), pain and suffering
       ($250,000.00), and past reimbursable expenses ($8,118.90) in the form of a check
       payable to Petitioner;

    B. A lump sum of $140,753.12, which amount represents reimbursement of a lien for
       services rendered on behalf of Petitioner, in the form of a check payable jointly to
       Petitioner and

       HMS Idaho Recovery
       5615 High Point Drive, Suite 100
       Irving, TX 75038
       Attn: Sadiyyah Brady
       Case Number: 109020

       Petitioner agrees to endorse this payment to the State of Idaho;

    C. An amount sufficient to purchase the annuity contract described in paragraph 10
       [of the Stipulation], paid to the life insurance company from which the annuity will
       be purchased (the “Life Insurance Company”).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.4

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master
4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2